L. CHARLES WRIGHT, Retired Appellate Judge.
This is a divorce case. The wife appeals and her sole issue is whether the trial court abused its discretion in the division of the marital property.
The division of property does not have to be equal, but it must be equitable based upon the particular facts of each case. Lee v. Lee, 518 So.2d 137 (Ala.Civ.App.1987). Such division is a matter addressed to the sound discretion of the trial court and will not be set aside on appeal unless a plain and palpable abuse thereof is shown. Dowdy v. Dowdy, 473 So.2d 1091 (Ala.Civ.App.1985).
*652The record shows that the court ordered the marital residence to be sold at auction and the proceeds less any encumbrances to be divided equally between the husband and wife. The personal property of the marriage (automobiles, appliances, furnishings, etc.) was listed in the court’s order and divided equally between the parties. We have carefully reviewed the entire two hundred and fifty-four pages of testimony, exhibits, and court filings. We are unable to discern any palpable abuse of the broad discretion of the trial judge. The parties were of modest means, and to suggest that the wife was clearly treated “unfairly” is not supported by the evidence.
The decree of the trial court is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.